This is an appeal by the plaintiffs from a judgment entered by a single justice of this court denying the plaintiffs’ application for relief seeking a review and a stay, pending appeal, of an order by a Superior Court judge modifying a preliminary injunction which had previously been entered in the Superior Court. The defendants moved before the full court to dismiss this appeal on the ground, inter alla, that an appeal does not lie from the interlocutory order of the single justice of this court. The plaintiffs argue that, in the circumstances, the action of the single justice of this court was not interlocutory in nature. We disagree. Our review of the record causes us to conclude that the matter is interlocutory. The plaintiffs, in the circumstances of this case, are not entitled, as matter of right, to appellate review of the order of the single justice of this court. Rollins Environmental Servs. Inc. v. Superior Court, 368 Mass. 174,181 (1975). Foreign Auto Import, Inc. v. Renault Northeast, Inc., 367 Mass. 464, 468-471 (1975).

Appeal dismissed.

The case was submitted on briefs.